           Case 1:17-cv-06221-KPF Document 355 Filed 08/21/20 Page 1 of 2




                                            +1-212-474-1438
                                            +1-212-474-1760
                                            +1-212-474-1486
                                            +1-212-474-1159


MEMO ENDORSED                             dslifkin@cravath.com
                                         mpaskin@cravath.com
                                        dhernandez@cravath.com
                                        lrosenberg@cravath.com


                                                                                  August 20, 2020

  Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 1:17-cv-06221-KPF (S.D.N.Y.)

  Dear Judge Failla:

                  Morgan Stanley writes to request an order granting leave to file under seal its
  Opposition to Plaintiffs’ Letter Motion to Compel the Deposition of James Gorman (Dkt. 351).
  Plaintiffs’ Letter Motion to Compel the Deposition of James Gorman was filed under seal
  because “[t]he motion discusses and attaches as exhibits material the Producing Parties have
  designated ‘Confidential’ under the Court’s Protective Order.” Dkt. 350, 352; see Dkt. 150.
  Morgan Stanley respectfully submits that these materials should be filed under seal for the same
  reason.

                                                   Respectfully,

                                                   /s/ Michael A. Paskin

                                                   Daniel Slifkin
                                                   Michael A. Paskin
                                                   Damaris Hernández
                                                   Lauren M. Rosenberg

                                                   Attorneys for Defendants Morgan Stanley & Co.
                                                   LLC, Prime Dealer Services Corp., and
                                                   Strategic Investments I, Inc.
           Case 1:17-cv-06221-KPF Document 355 Filed 08/21/20 Page 2 of 2

                                                                            2


   Honorable Katherine Polk Failla
      United States District Court
         Southern District of New York
             40 Foley Square, Room 2103
                 New York, NY 10007

   VIA ECF AND EMAIL

   Copies to: Counsel of Record

   VIA ECF AND EMAIL



Application GRANTED.

Dated:      August 20, 2020                SO ORDERED.
            New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
